DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jun et al. (hereinafter “Jun” US 2019 / 0173454).

As pertaining to Claim 8, Jun discloses (see Fig. 10 along with Fig. 1, Fig. 2, and Fig. 5) a method of operating a display device (see (1000) in Fig. 10 and Page 1, Para. [0002]), the method comprising:
receiving (see (1040, 1050)) image data (see (Data)) at an input frame frequency (i.e., an input Clock frequency determining a frequency/timing for each frame; and see Page 10, Para. [0220]-[0221]; and Page 11, Para. [0225]);
randomly selecting (again, see (1050)) a modulation frequency (i.e., an output Clock frequency determining a frequency/timing for each frame) within a modulation frequency selection range (i.e., within a given minimum and maximum frequency), a reference modulation frequency (i.e., an arbitrary modulation frequency such as a center frequency) being within the modulation frequency selection range (i.e., within the given minimum and maximum frequency; see Page 5, Para. [0083]-[0085], [0092]-[0095], and [0103]-[0104]; Page 6, Para. [0105]-[0106]; and Page 8, Para. [0159] and [0161]-[0162]);
generating (see (1050)) a modulated clock signal (see (CLKo)) by modulating an input clock signal (see (CLKi)) with the randomly selected modulation frequency (see Page 10, Para. [0222]; and Page 11, Para. [0223], [0226]-[0230], and [0240]; also see Page 4, Para. [0060], [0070], and [0082]);
determining an output start timing (i.e., a frame start timing) of the image data (see (Data)) based on the input frame frequency (i.e., an input Clock frequency determining a frequency/timing for each frame);
initiating, at the output start timing (i.e., the frame start timing), output of the image data (see (Data)) in synchronization with the modulated clock signal (again, see (CLKo)); and
displaying an image based on the outputted image data (again, see (Data); and see Page 11, Para. [0226]-[0230]).

As pertaining to Claim 9, Jun discloses (see Fig. 10 along with Fig. 1, Fig. 2, and Fig. 5) that randomly selecting (again, see (1050)) the modulation frequency (i.e., an output Clock frequency determining a frequency/timing for each frame) comprises:
randomly selecting a frequency (i.e., a varying frequency) to be added to or subtracted from the reference modulation frequency (i.e., the arbitrary modulation frequency such as the center frequency) within a modulation frequency change range (i.e., within a minimum and maximum frequency); and 
determining the modulation frequency (i.e., the output Clock frequency determining a frequency/timing for each frame) by adding or subtracting the randomly selected frequency (i.e., the varying frequency) to or from the reference modulation frequency (i.e., the arbitrary modulation frequency such as the center frequency; again, see Page 5, Para. [0083]-[0085], [0092]-[0095], and [0103]-[0104]; Page 6, Para. [0105]-[0106]; and Page 8, Para. [0159]).


Allowable Subject Matter

Claims 1, 4-5, and 7 are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1 and 5.  Specifically, none of the references relied upon by the examiner teach or fairly suggest a method of operating a display device comprising the steps of “receiving image data at an input frame frequency; generating a modulated clock signal by modulating an input clock signal according to a modulation frequency;” and “randomly selecting an output frame frequency within a data frequency selection range” by “randomly selecting a number of total vertical lines of frame data” (see Claim 1), and/or “randomly selecting a number of total horizontal lines of frame data” (see Claim 5) with “the input frame frequency being within the data frequency selection range” and further “determining an output start timing of the image data based on the output frame frequency; initiating, at the output start timing, output of the image data in synchronization with the modulated clock signal; and displaying an image based on the outputted image data,” wherein “the randomly selecting the number of the total vertical lines of the frame data comprises:  randomly selecting a number of vertical lines to be added to or subtracted from a reference total vertical line number corresponding to the input frame frequency within a vertical line change range; and determining the number of the total vertical lines by adding or subtracting the randomly selected number of the vertical lines to or from the reference total vertical line number” (see Claim 1), and/or “the randomly selecting the number of the total horizontal lines of the frame data comprises:  randomly selecting a number of horizontal lines to be added to or subtracted from a reference total horizontal line number corresponding to the input frame frequency within a horizontal line change range; and determining the number of the total horizontal lines by adding or subtracting the randomly selected number of the horizontal lines to or from the reference total horizontal line number” (see Claim 5).
The claimed invention is best characterized by Figures 3-4 (see Claim 1) and Figures 7-8 (see Claim 5) of the originally filed disclosure.
As pertaining to the most relevant prior art relied upon by the examiner, Jun et al. (US 2019 / 0173454) discloses (see Fig. 10 along with Fig. 1, Fig. 2, and Fig. 5) a method of operating a display device (see (1000) in Fig. 10 and Page 1, Para. [0002]), the method comprising:  receiving (see (1040, 1050)) image data (see (Data)) at an input frame frequency (i.e., an input Clock frequency determining a frequency/timing for each frame; see Page 10, Para. [0220]-[0221]; and Page 11, Para. [0225]); generating (see (1050)) a modulated clock signal (see (CLKo)) by modulating an input clock signal (see (CLKi)) according to a modulation frequency (see Page 10, Para. [0222]; and Page 11, Para. [0223], [0226]-[0230], and [0240]; also see Page 4, Para. [0060], [0070], and [0082]); and randomly selecting (again, see (1050)) an output frame frequency (i.e., an output Clock frequency determining a frequency/timing for each frame) within a data frequency selection range (i.e., within a given minimum and maximum frequency), the input frame frequency (i.e., an input Clock frequency determining a frequency/timing for each frame) being within the data frequency selection range (i.e., within the given minimum and maximum frequency; see Page 5, Para. [0083]-[0085], [0092]-[0095], and [0103]-[0104]; Page 6, Para. [0105]-[0106]; and Page 8, Para. [0159] and [0161]-[0162]); determining an output start timing (i.e., a frame start timing) of the image data (see (Data)) based on the randomly selected output frame frequency (i.e., the output Clock frequency determining a frequency/timing for each frame); initiating, at the output start timing (i.e., the frame start timing), output of the image data (see (Data)) in synchronization with the modulated clock signal (again, see (CLKo)); and displaying an image based on the outputted image data (again, see (Data); and see Page 11, Para. [0226]-[0230]).
Jun does not explicitly disclose that randomly selecting the output frame frequency comprises “randomly selecting a number of total vertical lines of frame data” and/or “randomly selecting a number of total horizontal lines of frame data.”  In this regard, Jun does not suggest “the randomly selecting the number of the total vertical lines of the frame data comprises:  randomly selecting a number of vertical lines to be added to or subtracted from a reference total vertical line number corresponding to the input frame frequency within a vertical line change range; and determining the number of the total vertical lines by adding or subtracting the randomly selected number of the vertical lines to or from the reference total vertical line number” (see Claim 1), and/or “the randomly selecting the number of the total horizontal lines of the frame data comprises:  randomly selecting a number of horizontal lines to be added to or subtracted from a reference total horizontal line number corresponding to the input frame frequency within a horizontal line change range; and determining the number of the total horizontal lines by adding or subtracting the randomly selected number of the horizontal lines to or from the reference total horizontal line number” (see Claim 5).
Yang (US 2016 / 0086541) discloses (see Fig. 1) a display device in which display quality can be improved by detecting deteriorated display elements (see Page 1, Para. [0009]) during display operation, wherein a number of total vertical and/or horizontal lines (i.e., data lines and/or scan lines) of frame data is randomly selected for a given frame such that deterioration sensing may be performed (see Page 5, Para. [0058-[0059] and Page 6, Para. [0066]).
However, neither Jun nor Yang, nor any other reference relied upon by the examiner, considered alone or in reasonable combination, teaches or fairly suggests all of the features of independent Claims 1 and 5, including wherein “the randomly selecting the number of the total vertical lines of the frame data comprises:  randomly selecting a number of vertical lines to be added to or subtracted from a reference total vertical line number corresponding to the input frame frequency within a vertical line change range; and determining the number of the total vertical lines by adding or subtracting the randomly selected number of the vertical lines to or from the reference total vertical line number” (see Claim 1), and/or “the randomly selecting the number of the total horizontal lines of the frame data comprises:  randomly selecting a number of horizontal lines to be added to or subtracted from a reference total horizontal line number corresponding to the input frame frequency within a horizontal line change range; and determining the number of the total horizontal lines by adding or subtracting the randomly selected number of the horizontal lines to or from the reference total horizontal line number” (see Claim 5).  The claimed combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed 30 August 2022 have been fully considered but they are not fully persuasive.  The applicant has amended independent Claims 1 and 5 to incorporate the cited allowable subject matter of previously presented Claims 3 and 6, as cited in the prior Office Action.  As such, Claims 1, 4-5, and 7 are allowed.  The applicant has further argued that independent Claim 8, previously presented and unamended in the present response, is directed to allowable subject matter because the teachings of Jun, as relied upon by the examiner in the prior Office Action, do not appear to disclose the claimed “random selection” of a “modulation frequency” as required by Claim 8 (see Remarks at Pages 6 and 7).  The examiner respectfully disagrees.  The examiner respectfully maintains that Jun explicitly discloses (see at least Fig. 2 and Fig. 5) randomly selecting a modulation frequency, namely an output Clock frequency determining a frequency/timing for each frame, within a modulation frequency selection range, namely within a given minimum and maximum frequency, a reference modulation frequency, such as a center frequency, being within the modulation frequency selection range, corresponding to the given minimum and maximum frequency (see Page 5, Para. [0083]-[0085], [0092]-[0095], and [0103]-[0104]; Page 6, Para. [0105]-[0106]; and Page 8, Para. [0159] and [0161]-[0162]).  The applicant’s interpretation of Figure 5 of Jun as suggesting a “cyclical selection” of a modulation frequency (see Remarks at Page 7) appears to be in direct contraction to the disclosure of Jun.  As a singular example, Jun explicitly states at Paragraph [0159]:

“[0159] FIG. 5 illustrates an example of a modulation profile generated when the second modulator M2 outputs a target set value tg and an increasing/decreasing rate set value inc to the first modulator M1 while randomly varying the same.”

Therefore, the rejection of Claims 8 and 9 is maintained.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622